Citation Nr: 1124686	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a seizure disorder, to include as secondary to service-connected fragment wounds to the back of the head.

2.	Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected fragment wounds to the back of the head.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was brought before the Board in July 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include sending out proper notice, mailing the Veteran a supplemental statement of the case (SSOC), and affording the Veteran a new VA examination.  The Veteran was mailed proper notice in September 2009.  He was afforded a new VA examination in November 2009 and mailed an SSOC in October 2010.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The preponderance of the competent medical evidence is for a finding that the Veteran's seizure disorder is proximately due to his service-connected fragment head wound.

2.	The preponderance of the competent medical evidence is for a finding that the Veteran's cervical spine disorder is proximately due to his service-connected fragment head wound.





CONCLUSIONS OF LAW

1.	A seizure disorder is proximately due to the Veteran's service-connected head wound.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	A cervical spine disorder is proximately due to by the Veteran's service-connected head wound.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).
The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a seizure disorder and a cervical spine disorder, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  


The Veteran has indicated that he believes his seizure and cervical spine disorders are the result of his service-connected head wound and as a result, these disorders should also be service connected.  See July 2005 claim.

In reviewing the service treatment records, the Board observes that in November 1969 the Veteran sustained fragment wounds to his head as the result of enemy fire.  The Veteran had x-rays taken and it was noted that the metallic fragments were extracranial.  The Veteran was hospitalized for 4 days and was then returned to active duty.

The Veteran's friend submitted a statement detailing the various instances when he observed the Veteran having a seizure during the 1970's, including during active duty.  He indicated these seizures happened over a period of time on multiple occasions.  See November 2010 statement.

A private treatment record from May 1995 indicated that the Veteran suffered from seizures frequently, some during the day and some at night while he was sleeping.  The examiner noted the Veteran had a recurrence of generalized seizures and work restrictions should be kept in place.  A private treatment record from March 1998 diagnosed the Veteran with a seizure disorder and opined that he should be put on anti-seizure medication again.  

With regard to the Veteran's cervical spine, an August 2005 private treatment x-ray showed he suffered from degenerative changes, interspace narrowing, and encroachment on the neural foramina in his cervical spine.  

The Veteran was afforded a VA examination in August 2005 for his claimed disorders.  After reviewing the Veteran's file and performing a physical examination, the examiner opined that it was less likely than not that either disorder was related to the injury he sustained in-service.  The examiner's rationale was that the etiology of the Veteran's seizure disorder was unknown based on the evidence given and further testing should be accomplished.  For the Veteran's cervical spine disorder, the examiner's rationale was that it was more likely his degenerative changes were due to age and not to the in-service accident.  See August 2005 addendum opinion.

The Veteran then submitted a private opinion in May 2008 from Dr. B. where the examiner indicated he had reviewed the Veteran's service treatment records and post service medical records as well as conducted an interview with the Veteran.  The examiner opined that the Veteran's seizure and cervical spine disorders were related to his in-service head injury.  The examiner's rationale was that the Veteran entered service fit for duty and then suffered a head injury.  He indicated that seizure disorders and neck problems can be associated with head trauma.  

The Veteran was also afforded a VA examination in November 2009 for his seizure and cervical spine disorders.  In the examination for his seizure disorder the Veteran reported that there were no precipitating factors which induced his seizures.  The Veteran also reported that he had been suffering from seizures since the incident in-service.  The Veteran further reported at least 1 seizure every 3 months over the previous year which caused mainly episodes of confusion, although he has also awoken on the floor after these episodes.  

The VA examiner submitted an addendum opinion in April 2010 which stated that based on the results of the CT and EEG examinations, as well as the Veteran's history, it was more likely than not that the Veteran's seizure disorder was related to service.  A June 2010 VA addendum opinion also linked the Veteran's seizure disorder to the head injury he sustained in-service.

At the November 2009 VA examination for his cervical spine disorder, the Veteran reported moderate, daily pain in his cervical spine which began after he injured his head in-service.  The Veteran had x-rays taken and there was a mild reversal of the lordotic curvature of the cervical spine noted.  The examiner also noted degenerative changes in his cervical spine.  The examiner opined that the Veteran's cervical spine disorder appeared to be likely due to age related degeneration and was not related to service.

However, a VA opinion from one of the November 2009 examiners stated that after reviewing the Veteran's file and the medical evaluation by Dr. B., it was determined that the Veteran's cervical spine disorder was more likely than not related to service and the Veteran's head injury.  See June 2010 VA addendum opinion.

In sum, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's current seizure and cervical spine disorders are related to his service-connected head wounds.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).  As such, the Veteran's claims of service connection for a seizure and cervical spine disorder are granted.


ORDER

Entitlement to service connection for a seizure disorder is granted.

Entitlement to service connection for a cervical spine disorder is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


